 

Case 198-cr-00038-JMS-MJD Document 145 Filed 12/12/19 Page 1 of 4 PagelD #: 1605

 

  

To te cheek of dhe G@vet = SB

 

 

 

LAL fod PERSE facrmed Mes letee te dhe

 

oodes dat is Reviecitae up Lest shee fet ptotve,| Sections 4

 

led Jpn dBu/9- ars¢.s0 1) 99-CR- 063 &

 

 

dese Sud. BSL, [~0LE Aull

 

 

 

LY = fot ty Act Hoy et atlans. aS cutteclly a_i MEL EE

 

 

 

 

 

 

 

 

 

\Setheced wre , Because tuce au

= aageiianieaniliegies 3.
foul sez Bef Bhe Msbahied Mice ghve mt 15 Kileckare

 

oh eocntse Base Abi £50 Ul seans ch fatten caches.

    

 

 

a _— at oelse Peles

OL 4

 

 

ils ives ‘ ee ee ah? frele haa

 

HorSeves, Mop vehy Lifes oullip selected fd Bhd! R mERsuehhle Arts i 2 =
~32 ace. Héseep 2. erate tutkee. “OP isle’ (5 VER Paco ettatt heee,

 

Ulted sleds y educaeds Aol? wns bist (exds LIDA°E? [bE

 

 

Usited Shedes - Sicboew'ch Foleksal Mel? disk huis Lov FEE.
watited. Seles ¥ ile. elf Us dust (eris. 27 76E:

 

| “ney Le Ask Uibcetd 13 Br Your Mths, So phrase have Pezeg”” pI

 

  

2
alti; te ee lie ht

 

 

 

 

 

dot télé alo Fic ? g. ‘ im

 

O36. GH WrosE Shrte Petalty sRuctsPes A

“=

 

Ply tt cospinncy—
hese. ll vb.c Fld, “ished me rinek wthike Adsetds Shade

 

 

 

the fain Setteseiscs het wed ites the Stelshoy Pesd Peale —

 

 

|
pe

foe this declaliaas me this fheuse A Coveted fhecse
Use. Hie rest Step Act. |

 
Case 1:98-cr-00038-JMS-MJD Document 145 Filed 12/12/19 Page 2 of 4 PagelD #: 1606

ie — 2
‘Whale Y deg feraletifloe e_ Shades :

 

Te. coved ConleugS St, He. Phouitate auetbee of disterct
Coutts Pint hive hegecPet Phe gover.ime,tts Pos?hoes, Att

 

 

deh. Alleywé., The. RPevVehlrtet CMallot- Lely Yel ahug

 

 

 

Qutuhly toss by the guty. Aad $e bratd “Bee befestdroct

 

 

fo A z ghee. ues? ere, itheke the esta et alot
: (wd: OFS niet :

 

 

Cou, dale fog L= Eli becesse of Clack, oe Wf Ne. #2

 

(IAS alot hyp k pong” Cet Kate Aary Krtoust- of hha cece
Ald Sice.. we Such Amoutt uips speatyed 15 the ful?

vegdiet igs HedsteselRic sides” ve Hie Covet Chulelot hhok

 

os bee “Fast Lhe zx praek tibet

 

is Askiss Sais & ce Suche, 3 on © do wot bold He fe A

 

 

 

(Gee Ss. cached - Ais fe Spee steles hat
te

 

 

 

 

 

Lhe Ketel. psd Sueahibe of ie So a beleracee —

 

Aged? sol the Phese.pt- Caster (3 cher, WE tating”
ett Mistake His Cover rAde {2r (absheehdave wre Lue et

 

 

out. Se stust BEAL. fog hese Luk poses hited Shakes yp fede

 

 

 

wo. [67 CB Jo Jolie us dist lexis SAF ish AVESLEY AA Y

Fisica Sedd. Phe Coset Covk wot Ret/ aur “he Lue

 

re

 

& foutd = Bs dks. fis. Kes light of Aeeeth Auld RIUELSE -
aoc ASKias Ys AS A cheld ok bod. de please Sete KE kogte

   

ee 7 — —

Like = ciangkebet Oke Vickie at raed Cavese

 

 

The. Faiside Aid ost Riss Ex Chane & Fee seipe, Aft dfug Educate, |
Ase Khe odkee. aldssesS over. HY aA SEARS Ps PElseS

 

Alse deine Keep lAsd Afleecot Utdse 7IR HKevessd ead, Sides

 

Rime MeKaaters Sleked Meel dus to dee Keoust of Cocniuwce :

 

Adc Cochise Base fsvolyes $6 Kee CASE Bhat Lihite's Jide lite

 

 

Khas LIRG net Jouseged, Sst AS Dudo= Aerated brew tet

 

 

So LithAm LAKCd5 Anle Joka EK S040

 

7S =

 

 

 
 

 

\ ee a Document 145 Filed 12/12/19 Page 3 of 4 PagelD #: 1607 4

Tre coved Cool tH, Phe. aleeeb

27
hicle gvdgse Joedabeirsloee. ates

cS
é,

 

 

coutls rt hhve Repectet He poveesneths Post hol, Lilee

 

 

a Alleylé, Tire potedtch lied: Leff gj LF akug

 

a sailitee hit Ht Mtrabiods lice ftelided ich the Ps.2.

 

 

ce i er
ie Ht dL Bhe beketdaast

 

 

 

 

 

fo A Ms phee. phee Stabile Ace, the ke. aie —— alot

       

 

aan a LS 5 Kbpen ats ek Suskh Lth

 

 

 

HUA ated hyp A toe ‘44 AloLé ALS Kel otelt- of Che K CeCAenwr€.

ns

Ale Sitle plo Such Artose LAs specbyed fs the fuk

vegdiet Ferd

 

Lungs Fo A Sc fenal?fe 5 af Ae x park toby CE

 

is Askiss fa & chs seh, rtyg” ceatel al oda A

 

(Ghete- pe A "A150 ude Be ifeleSbec stetes "Tippd-

 

 

Fe Seve. Cit AfflEALS Fe Aglee AS ¥ pkevisus// Leld

 

She oth e Seat wo Lou,

 

 
 

 

 

Lhe beat! std Dthesth Of of Bie 56 te felevaee ok

 

Hgfheard? or He Phes ett castext (3 Fea, WME Aatiag””
lary Mishake PhS ete ride (20 iscshezddarg fhe Lies “se

 

 

OSE Lt Lust bene. te 2. feese.4- fuk oses tlited Shade s y feed.

 

vo.|:67 Bde, Bel? ns _ lexis F705 L5b. AVISLEY AY

 

Fesdue Syd. Phe. Zoszet Lull wot Rebf Dl Lhe dus

 

sceckd fou.sd & LS des. pis. RK. a light f APPR LE Auld, aleve.

 

 

 

oO ee ASkise Yo as a ckeld wk bod te PHASE Sele nee koate

 

tSke tat a Ihe, Vicdlve af incgact Covkse

 

The Saside Ald ost Riss Ex Chane €. Fhe sede, Ast. dfug educate,

 

Acs etatee odleg classes over ney AL feARS fas PRI 5OL1

 

Algo de Bins weep IASk Atfeoget Unde TIR Aevends cord. Sides as

 

ree ae Mel dus to dhe Acoust of Co cadwe

 

 

Adcd_ Cochinse BASE fSvolyeed F.£ Kee CASES Bhat Lthite's Gurrcle oog2

 

Khage Whg tot Jeiseged, Sst AS Dudge Aerere dis brtr_ cre

 

 

Fo piitan £2.ACE5 Aakd Forks WeKSoas

 

2.

 

 

 
 

 

 

Case 198-cr-00038-JMS-MJD Document 145 Filed 12/12/19 Page 4 of 4 PagelD #: 1608

 

 

faut Biter She LULY LAG niet hecSthucted. Jo dekenre.

Adkue Aureus! Aut! Goth at Hose Whowdids gleec

Aptaeed Ate Sesrheocet LE CLA LocA se a f—

 

 

 

 

ask duck oo plemse Lact wee ferrediate £elease
: Ald A. Secon ehasce At \f2, Shee ney dauskter
— Ashen Barter Shs 7 fexes of! thes a bE Ase
™ eae eee eee p of HE oS /d2 DK CRS
z Ald My GhstdSral 1s Seaes ott tlhe LAG afore
ee we ont site af ylkseel fold 2 fAye e/ces =
Late st On Aha fiees tix Al Fe Cyengs of! gle
Jt lee San SEo¢ pee ash side ef pKee/ Att
goth Att hight tata! fo bad Hel Z t1°%/ =
sai Loxitih Anisthic Llerce LIE DZ nie Accord
Ay H8Kl, Z {Kerase Fe lod Ast He Lack
aaa load SKY Bata Shout] asot- ~$elc4R.
0 fkns< LACE LOeef OS rE vaetl ila
| Ae Arce lp ere’: CIACLER epahn sere Aare

——— Fa hdc nase Lettie, FAS LE
G2 Gb bok wekk Aw Lert 2r Hoe hens,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

52 ae CZ chef)

Ga 4 Lip, :
IED POP

 

 

 

 

ales BF

 

 

4 eee
a i, _—

 

DzAz God a Kso.$ Hunt $65 Cal do t+ Lhtfout HE,
hich zx cre bot cdo % shout A. Fa 2 thest pal
Belive 2p fou God Aotd x La Alalieps dersh

Out Bus Go wa To Do kee KYEAGE eave ECY Cn/
we Ase XO heath Br FEELS ALR ree 2 Oe =

 

 

 

 

 

 

 

 

 
